McLennan, J. (dissenting):
Upon this appeal we are to determine whether or not a mortgagor in a first mortgage, who has conveyed his equity of redemption in the mortgaged property to a vendee who is financially responsible by a quitclaim deed which contains no assumption of or agreement to pay the mortgage, is entitled to be subrogated to the rights of his mortgagee who has commenced an action to foreclose the mortgage, and compel an assignment of it to him as against the mortgagee in a second mortgage upon the same property, because *255of a secret agreement by the vendee to assume and pay the first ■mortgage, and because in a deed conveying the. property, subsequently executed by the vendee, his grantee assumed its payment, and without any attempt having been made on the part of the mortgagor to enforce such agreement against his vendee, and without any allegation that such vendee is unable or unwilling to perform the same.
Also, whether or not such mortgagor, who was made a party te and appeared in such foreclosure action, in which judgment was rendered adjudging him to be the principal debtor and alone liable for any deficiency, may compel a junior mortgagee, who was also made a defendant in the action and who has purchased the judgment rendered therein for the protection of his junior security, to assign such judgment to him and relinquish all his rights thereunder, without offering to pay the junior security, solely upon the ■ground that such mortgagor was, in fact, but contrary to the adjudication of the judgment, only surety for the payment of the mortgage debt, although nothing of the kind appeared in the judgment or roll, or was known to the purchaser of the judgment. The facts which present these questions may be briefly stated:
In 1897 one Howard owned a first mortgage upon a leasehold interest in the lands described in the complaint, and the Ellicott. Square Bank of Buffalo, N. Y., owned a second mortgage upon the same interest. Howard commenced an action of foreclosure in which judgment was granted; pursuant thereto, the property was sold the 21st day of September, 1897, by a referee, and was purchased in the name of the defendant Walter G. Robbins. The purchase, however, was made by Robbins for and in behalf of the Ellicott Square Bank, and pursuant to the authority of its board of directors. The purchase price was $6,873.44, of which $1,873.44 was ■ paid in cash by the Ellicott Square Bank, and the balance, $5,000, was paid by Robbins and his wife executing and delivering a purchase-money mortgage for that amount, which was duly recorded. Immediately thereafter, and also pursuant to a resolution adopted by its board of directors, the Ellicott Square Bank executed a writing whereby it agreed to indemnify, protect and save Robbins harmless on account of the execution of the mortgage,, and to assume and pay the same.
*256March 21, 1898, Robbins conveyed the premises by quitclaim deed to the bank. The deed contained no assumption of or agreement to pay the mortgage or any reference to it. Thereafter the bank paid $1,000 to apply upon the mortgage, leaving $4,000 of principal unpaid.
It conclusively appears that the defendant Robbins, in purchasing the premises and in executing the mortgage in question, was acting solely for and in behalf of the Ellicott Square Bank and as its agent.. It is nowhere suggested that the bank is not responsible and abundantly able to perform its agreement with Robbins, and pay the mortgage made by him for it, nor does it appear that Robbins has ever requested the bank to perform and keep such agreement, or that it has in any manner refused so to do.
About November 8, 1899, as appears by the records, the Ellicott Square Bank conveyed the premises in question to one Harriette E. Jones for $1,000 and the assumption by her of the mortgage executed by Robbins. November 9, 1899, Harriette E. Jones executed a second mortgage upon the same property to one Mary H. Ney to secure the payment of $2,000. On the same day the defendant, the Third National Bank of Buffalo, N. Y., purchased such second mortgage, paying full value therefor, and caused it and the assignment to be duly recorded.
It, however, appears by the moving papers that Harriette E. Jones took the title to the premises for and on behalf of one Allison K. Hume, with whom- the bank negotiated the sale of the premises; that she was a stenographer in Hume’s office.; was a person of no financial responsibility, and was nominated by Hume simply as the person who should take the title to the property for him, all to the knowledge and with the concurrence of the bank.
It will thus be seen that when the Third National Bank purchased its second mortgage, so far as was disclosed by the records, Robbins was the principal debtor in the first mortgage. The assumption of the mortgage by Harriette E. Jones in her deed from the Ellicott Square Bank was not enforcible in favor of Robbins, so far as the -records disclosed or the Third National Bank knew, because there was no assumption of the mortgage by the Ellicott Square Bank in the deed of conveyance to it. The agreement of assumption which it is now claimed was entered into between it and Robbins was not recorded *257or in any manner referred to in any of the conveyances. If we go outside of the title records and to the moving papers, we find it was probably not expected by the Ellicott Square Bank that the assumption of the mortgage by Miss Jones, its grantee, was to have any binding force or effect, because, as we have seen, such conveyance was not made to Hume, the real purchaser, but to his stenographer, a person of no financial responsibility, simply upon his .suggestion and for his convenience. In fact, the cashier of the Ellicott Square Bank states in his affidavit used upon the motion made by Robbins for the appointment of a receiver, which is a part of the record upon this appeal, that the bank sold the property to Hume, “ but when the time to exercise the option was about to ■expire, Mr. Hume notified deponent that he desired the property, ■conveyed to Harriette E. Jones, who was a clerk in his office, and informed deponent that she would take the title to the same in his interest and behalf.”
In January, 1901, the amount secured by the first mortgage being unpaid and past due, this action was commenced to foreclose the same. Walter Gf. Robbins, the maker of the mortgage, Harriette E. Jones, who appeared of record as the owner of the fee, the Third National Bank, the owner of the second mortgage, together with ■others who had minor interests in the premises, were made parties ■defendant. The Ellicott Square Bank, however, was not a. party to the action. The complaint contained the allegations and ■demanded the usual judgment in foreclosure actions, asked that the defendant Robbins be adjudged the principal debtor, that he pay •any deficiency, and that the plaintiff have judgment against him therefor. Robbins appeared in the action by the attorney of the Ellicott Square Bank, but made no answer; did not claim or assert in- any manner that he was surety for the payment of the mortgage •debt and not the principal debtor, or that the assumption of the mortgage by his co-defendant, Harriette E. Jones, inured to or was intended for his benefit.
Thereafter such proceedings were had in the action that it was found that there was due and unpaid on the mortgage the sum of $5,001.70, and judgment .of foreclosure and sale was duly made and entered directing the sale of the leasehold interest covered by the *258mortgage, and directing that the defendant Robbins pay any deficiency arising upon such sale. While the judgment was in full force and effect, the defendant bank purchased it, together with the mortgage which was merged in it, from the plaintiff in the foreclosure action, paying the face value therefor, together with the interest and costs, and obtained from the plaintiff an assignment of such judgment and of the mortgage which it foreclosed. Thereupon the defendant Robbins demanded of the defendant bank that it assign such judgment and mortgage to him for the reason that in fact, notwithstanding the adjudication of the judgment itself to the contrary, he was only surety for the payment of the mortgage debt; that the Ellicott Square Bank, his principal, which was a stranger to the record and to the action, was the principal debtor, and that, therefore, he was entitled to be subrogated to the rights of the plaintiff, his' mortgagee, as against the Third Rational Bank, a second mortgagee. The Third Rational Bank refused to comply with the demand of Robbins. This motion was then made by Robbins, and solely on his behalf, to compel the defendant bank to assign to him the judgment and mortgage which it had bought for its protection as a junior mortgagee, and without offering to. pay such junior security. The order appealed from was made directing such assignment.
We think the order should be reversed. First'. There are no equities existing in favor of the defendant Robbins which entitled him to be subrogated to the rights of the mortgagee in the mortgage executed by him as against the defendant bank, the owner of the junior mortgage. It must be conceded that, except for the claim of Robbins that' he is surety for the payment of the mortgage debt and not the principal debtor in the .first mortgage, the defendant bank would be entitled, as a matter of course, to an assignment of it as an additional protection to the lien of its second mortgage.
Sheldon,.in his work on Subrogation (2d ed. § 12), says: “ All persons having an interest in property subject to an incumbrance by. which their interest may be prejudiced or lost, have a right to disengage the property from such incumbrance by the payment of the debt or charge which creates it; and if such.debt be one for which another' party is ultimately liable, they will, upon their payment, be subrogated to the right of the creditor against the ultimate debtor, *259and against the property upon which the debt was a charge. A mortgagee can make no effectual resistance to a claim for subrogation by one who tenders to him his debt and costs, and who has a subordinate interest in the property, which would either be lost or seriously injured without the proposed substitution. So, a second mortgagee, who is in danger of losing his security by the foreclosure of the first mortgage, may redeem from the first mortgagee, or pay the debt secured by the first mortgage, and may thereupon look to the mortgaged property for his reimbursement, even against intervening incumbrances. * * * The general rule is that a lien-creditor, on paying the mortgage or other lien which is prior to his own, is subrogated by law to the rights of the creditor whose debt he has paid.” (Frost v. Yonkers Savings Bank, 70 N. Y. 553 ; Twombly v. Cassidy, 82 id. 155.) In the case last cited the court said: “ The right of a junior incumbrancer to be subrogated in the place of a senior incumbrancer, upon payment of the lien of the latter, rests upon the principle that justice and equity require that he should be entitled to the rights and securities of the senior incumbrancer. He is bound to pay the demand of the senior incumbrancer before his own can be liquidated, and, under the circumstances, it seems but equitable and just that he should be allowed! to control the lien which stands in the way of obtaining the amount of his debt. The cases are numerous which uphold this equitable doctrine.”
In Acer v. Hotchkiss (97 N. Y. 396) Judge Fínen said: “ The doctrine of subrogation is a device to promote justice. We shall never handle it unwisely if that purpose controls the effort and .the resultant equity is steadily kept in view.”
What, then, are the equities as between the parties to this appeal, Robbins, the respondent, and the Third National Bank, the appellant ? The Ellicott Square Bank is not a party to the action or to this motion; therefore, we are not concerned about its equities or rights in the premises, but are only to ascertain how the respondent and appellant stand in that regard upon the facts disclosed by ' the papers upon this appeal. The two mortgages in question cover a leasehold interest in certain premises and are not liens upon the fee." Under the first mortgage, in case of default, the mortgagee is entitled to apply the rents of' the property in extinguishment of the *260mortgage debt, and the second mortgage being of the same charas ter, nothing will be available to apply upon it until the first mortgage is paid.
The entire leasehold interest, the lease having fifteen years yet to run, is not worth to exceed $6,000. It is, therefore, apparent if Robbins, or some party other than the appellant, shall be permitted to hold the first mortgage as a continuing lien against the leasehold interest, the value of the second mortgage will be wiped out and destroyed. The moving papers make it perfectly clear that it is essential for the protection Of the second mortgage that the appellant be allowed to control the first mortgage. As to it the right of subrogation is one of substance, is essential to prevent the destruction of its security.
■ Robbins, upon the other hand, was indebted in the sum of $5,000. To secure the payment of such indebtedness he executed a mortgage upon property which, as appears by the record, he owned. He then sold his property to the Ellicott Square Bank. He is presumed to have received full value' for it, and if it was of sufficient value, that he received enough to protect him against his obligation, and in that case he would have no further interest in the matter. But if we assume that in fact Robbins was only the nominal owner of the property, that the Ellicott Square Bank was the real Owner, that the mortgage executed by him for the purchase price was given for and on behalf of the bank, that it was its transaction and that Robbins was merely surety for and the agent of the bank, he is not entitled as against the appellant to an.assignment of the mortgage upon any principle of equity, because he is abundantly indemnified against loss. He has the agreement.of the Ellicott Square Bank that it will pay the mortgage which he has made. So- far as appears, all that Robbins will have to do is to demand a performance by the bank of its binding agreement. Robbins, however, is in the attitude of saying, I have an agreement with the Ellicott Square Bank which is enforcible, which fully indemnifies me against loss by reason of having executed a. mortgage for it; an agreement, perchance, which the bank is ready to perform upon demand; yet I insist that I shall be indemnified against my obligation by an assignment to me of the mortgage which I made as agent *261for my indemnitor, although such assignment will destroy the value of a junior security. He is in the attitude of saying, I was agent for the Ellicott Square Bank in purchasing the property, in giving the mortgage, in doing everything which I did in respect to the premises in question; I am secured against loss for any and all of such acts, by reason of an agreement in writing executed and delivered to me by my principal, but I am not inclined to enforce that agreement, but demand security to which a junior incumbrancer would be entitled, save for my claim.
If the position is tenable, Judge Finch was clearly wrong when he said: “ The doctrine of subrogation is a device to promote justice.” Robbins is not entitled to be subrogated for the benefit of the Ellicott Square Bank, or to protect it. Yet it is apparent that was the purpose of this motion and the effect of the order appealed from.
It is indeed a unique proposition, as applied to the law of subrogation, when considered from an equitable standpoint, that an agent who has executed a mortgage for his principal upon premises in fact owned by and subsequently conveyed to the principal, may compel an assignment of such mortgage to himself as against a junior mortgagee, solely to avoid the necessity on the part of the agent of requiring his principal to reimburse him and assume the mortgage obligation, which the principal was bound to do under the law of principal and agent, but in this case also because of its independent agreement.
After a careful examination of all the facts, I am unable to discover a single equity existing in favor of the respondent, which entitles him to an assignment of the mortgage in question, as against the appellant. The Ellicott Square Bank is not here in form, although it is evident that it is the real respondent, but if it was a party to this motion, and was in the attitude of demanding an assignment to it of the mortgage made by its agent, its position would be equally inequitable. According to the affidavits of its representatives the agreement between it and Robbins, which was unrecorded, provided in substance that Robbins should act as its agent in the purchase of the premises and in giving the mortgage. It then took the title in its name by means of a deed made by the agent, being careful, however, not to assume in the deed the mort*262gage whicli was made for it and in its behalf, and which it was bound to pay as principal, and also because of its agreement so to do. It then sells the property, and at the suggestion of Hume, the real vendee, places the title in the name of a person who is wholly . irresponsible financially; goes through. the farce of having the ■ stenographer of the real purchaser, to whom the deed was made, ' assume in such deed the payment of a $5,000 mortgage, and now it is insisted that somehow or other Robbins shall derive some benefit from that transaction.
Every fact which has thus far been alluded to is taken from the ■ moving papers and not from the affidavits presented in opposition to ■ the motion. The officers or representatives of the bank state in almost so many words that the premises were purchased by Rob- - bins, the. first mortgage made and executed by him, the property taken in his name, for and in behalf of the Ellicott Square Bank ; that it was its transaction and not the transaction of Robbins at all; and so regarding it, by a resolution of its board of directors, it executed a solemn agreement by which it agreed to save Robbins harmless ' by reason of any and all his acts in the premises; by such agreement it agreed to pay the mortgage which he executed, and which is the subject of this controversy. By such affidavits it is also learned that when the clause assuming the mortgage in question was incorporated in the deed to Harriette E. Jones, the . bank knew that she was only a figurehead for Hume ; knew that she was a stenographer in his office; that the sale was in fact to him; that the deed was taken in her name solely in his interest . and behalf; yet such deed contains the assumption clause which -it is urged is sufficient to deprive the.appellant bank of its valuable . right of subrogation in this case, notwithstanding there was no assumption by the bank in the deed to it from Robbins.
We venture to suggest that no case, except this one, can be found in which it has been held that a mortgagor may prevent his mortgagee from selling his mortgage, although past due, and giving such ■ title thereto as will enable the vendee to hold the same at least as ■ against such mortgagor, who has not paid the mortgage debt, and . who boldly proclaims that he is.amply protected against such obligation by the agreement of a third party for whom he was acting • .when it was incurred by him.
*263Of. course a mortgagor can at. any time pay a mortgage made by him and compel its discharge by the owner, whoever he may be, but that he may compel his own obligation to be assigned to him by a purchaser of it for full value, in order that he may hold it as an investment, and thus deprive the purchaser of his investment, is not supported by any principle of equity or, as we believe* by authority.
When the mortgage in suit shall have been assigned to the respondent pursuant to the order appealed from, what may we suppose he will do with it ? Seek by means of it to enforce the obligation which he has against his principal, the Ellicott Square Bank ? He will be under no obligation so to do, and so far as appears he has no intention of so doing. Will he proceed to sell the mortgaged property under the decree of foreclosure, and thus procure the discharge of the mortgage? The order appealed from, does not require such course on his part. It is plain that the respondent, after such assignment to him, will be at liberty, precisely the same as the purchaser of any other property, to hold the same indefinitely, or sell it to any other person who may desire to purchase, and thus during the lifetime of the lease covered by the mortgage substantially prevent the application of any of the rents to the payment of the second mortgage.
It cannot be doubted that the appellant bank had the right to purchase and procure an assignment to it of the first mortgage, and thus protect its second mortgage, and if so, upon the plainest principles of equity, it is entitled to retain such mortgage until both of such liens are satisfied.
The conclusion is reached that upon, the facts even as now disclosed, many of which were unknown to the appellant bank when it purchased the second mortgage, there are no equities existing in favor of the respondent Robbins which entitle him to be subrogated to the rights of the mortgagee in the mortgage executed by him, as against the appellant bank.
Second. When the appellant purchased the second mortgage it had the right to assume that the title to the property on which it was a lien was precisely as shown by the records in the county clerk’s office,' and that the rights- of all the parties who appeared to be interested therein were such and only such as were disclosed by the records. This rule applies to a purchaser of land, and we can *264conceive of no good reason why it should not apply to the purchaser of an interest in land.
From an examination of the records the bank learned that Walter G. Robbins was the principal debtor in the mortgage executed by him- to Howard. There was nothing to indicate that he was simply surety for the mortgage debt, and in the affidavit presented on behalf of the bank, which is not contradicted, it is positively stated that it had no knowledge of any agreement made by Robbins in respect to the mortgage by which he became surety.
The record also disclosed that in the deed from the Ellicott Square Bank, Robbins’ grantee, to Harriette E. Jones, ahe assumed the mortgage, but that agreement, whatever may have been its force and effect as between her and the bank, was void and not enf Orcible by Robbins, so .far as the record disclosed, because of the fact that the mortgage was not assumed by the bank in the deed from Robbins to it, and there was nothing to indicate that any agreement to that, effect existed.
The rule upon this subject is stated by Jones on Mortgages (Vol. 1 [5th ed.], § 760) as follows: “ Under this rule it is still necessary, according to the Hew York and other cases, that the grantor should be personally liable upon the mortgage which his grantee has assumed the payment of, in order to render the grantee liable upon his covenant to the holder of the mortgage assumed.”
The same rule, about which there can be no controversy, is stated in. Vrooman v. Turner (69 N. Y. 280). The head note in that case is as follows: “A grantee of mortgaged premises whose conveyance recites that the land is conveyed subject to the mortgage, and that the grantee assumes and agrees to pay the same as part of the consideration, is not liable for a deficiency arising upon a foreclosure and sale, in case the grantor was not personally liable, legally or equitably, for the payment of the mortgage.” (Cashman v. Henry, 75 N. Y. 103; King v. Whitely, 10 Paige, 465; Wager v. Link, 134 N. Y. 122.)
It is said, however,- that the assumption clause in the deed to Harriette E. Jones was sufficient to have put the appellant bank upon inquiry, and imposed upon it the duty of ascertaining why the deed contained such clause when there was no assumption of the mortgage in the deed from Robbins to the bank; that it was under the *265necessity of ascertaining whether or not there was an agreement which obligated the Ellicott Square Bank to pay the Robbins mortgage. We think it clear that there was nothing in the deed to Jones which made it incumbent upon the bank to make such investigation, but that it had the right to assume that by an examination of the records it could learn the exact rights of the respective parties. If the appellant had inquired of the Ellicott Square Bank, what facts would .it have learned % Certainly nothing to indicate that Robbins was entitled to be subrogated to the rights of Ms mortgagee as against a junior mortgagee. If the broad truth had been told in answer to such inquiry, the appellant would have learned that Robbins was not interested in the transaction at all; that what he did respecting the property and respecting the mortgage was done for the bank and as its agent; that he was indemnified against loss on account of such transaction; that it, the Ellicott Square Bank, by its agreement, had agreed to pay the mortgage and save him harmless as against any claim made against him on account thereof, and that it was able to keep its agreement. The appellant would also have learned that it was not intended that the assumption of the mortgage oy Harriette E. Jones was to have any force or effect whatever;" that she had no financial responsibility, had no interest in the property, but that it had been sold to Hume, and that Harriette E. Jones in taking title to the mortgaged property was simply a figurehead for him.
If we assume that the information which the appellant bank might have obtained would have been of such a character that the Ellicott Square Bank might have insisted upon being subrogated to the rights of the mortgagee in the first mortgage, certainly nothing could have been learned which would entitle Robbins to such right upon any principle of equity or under the authority of any case to which attention has been called.
The validity for any purpose of the assumption clause in the deed to Harriette E. Jones depended entirely upon the unrecorded agreement between Robbins and the bank, and the appellant, was in no manner bound to ferret out that agreement and determine as to its effect before purchasing its mortgage.
Can it be that it is the law of subrogation that a mortgagor may make some secret agreement with a third party by which his debt *266is assumed" or guaranteed, convey his equity of redemption and then compel his mortgagee to assign the mortgage to him in case foreclosure is commenced in order that he may hold it solely for the purpose of enforcing his agreement against such third party % We think no authority can be found which supports the proposition.
Third. The defendant Robbins, who was a party defendant to this action, is estopped as against his co-defendant, the appellant bank, from asserting that his rights or obligations under the judgment are any other or different than as found and decreed by it.
“ The assignee of a judgment takes it subject to all the defenses of the defendant against the plaintiff, but not subject to the secret equities of third parties. The bona fide assignee for a valuable con sideration of a judgment confessed to indemnify the plaintiff as surety on certain notes given by the defendant to a third party takes, it free and discharged of the equities of the third -party, to have the fruits of the judgment applied on account of the payment of the notes. There is no obligation on the part of such assignee to make inquiry as to the existence of such secret equities.” (Harr. Sub. § 514; Appeal of Mifflin County Nat. Bank, 98 Penn. St. 150.)
“ A judgment taken by default is conclusive by way' of estoppel in respect to all such matters and facts as were well pleaded and properly raised and material to the case, made by the declaration or other pleadings and such issues cannot be relitigated in any subsequent action between the parties or their privies. * * * 'A judgment by default is as conclusive upon the judgment defendant as to any matter admitted by the default and adjudicated by the judgment which ensued as any other form of judgment.! ” (1 Black Judg. § 87.)
By the judgment in the casé at bar, in which, as we have seen, the parties to this motion were defendants, it was adjudged that Robbins was the principal debtor and that. he was liable for any deficiency arising upon the sale of the mortgaged property. That was the claim of the plaintiff as set forth in his complaint in the action, and although Robbins appeared, he in no manner controverted the claim, but confessed it. After such judgment was rendered, the appellant' purchased it and paid full value therefor, upon the assumption that it was- in fact what it purported to be. Under *267those circumstances we think it cannot be held, either in equity or as matter of law, that the defendant Robbins is now at liberty to assert as against the appellant that he is not the principal debtor but is surety only, and, therefore, is entitled to compel the assignment to him of the judgment which the appellant bank purchased for the protection of its junior security. If such is the law it will not be safe for any purpose to buy a judgment, relying upon the record and the solemn adjudication of the court, because such adjudication or its effect may be changed upon motion, and a different determination reached as to the rights of one party to such judgment to the prejudice of another party to the judgment upon affidavits.
The conclusion is reached that the order directing the appellant to assign the judgment and mortgage in question to the respondent Robbins should be reversed.
It follows that the order appointing a receiver of the rents and profits snould also be reversed.
The orders appealed from should be reversed, with ten dollars costs and disbursements to the appellant.
Adams, P. J., concurred upon the first ground stated herein.
Order affirmed, with ten dollars costs and disbursements.